Case 1:19-cv-08481-PGG Document 13 Filed 10/10/19 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

AARON COPPELSON,
Plaintiff, ANSWER
V. 19 Civ. 08481 (PGG)
RYAN SERHANT, NEST SEEKERS INTERNATIONAL LLC,

ELAD RAHAMIM and WELLS FARGO ADVISORS, LLC,
Defendants.

 

Defendants Ryan Serhant and Nest Seekers International LLC, by and through their
attorneys Rosenberg Feldman Smith, LLP, answer the Complaint as follows:

1. Deny knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 1 of the Complaint.

Z. Deny knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 2 of the Complaint.

3. Admit the allegations contained in paragraph 3 of the Complaint.
4, Admit the allegations contained in paragraph 4 of the Complaint.
5. Deny knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 5 of the Complaint.

6. Deny knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 6 of the Complaint.

7 Deny knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 7 of the Complaint.

8. Deny knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 8 of the Complaint.
Case 1:19-cv-08481-PGG Document 13 Filed 10/10/19 Page 2 of 7

9. Deny knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 9 of the Complaint.

10. | Deny knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 10 of the Complaint.

11. Deny the allegations contained in paragraph 11 of the Complaint.

12. Deny the allegations contained in paragraph 12 of the Complaint.

13. Deny the allegations contained in paragraph 13 of the Complaint.

14. Deny the allegations contained in paragraph 14 of the Complaint.

15. Defendants repeat each and every response to paragraphs | through 14 as if set
forth fully herein.

16. Deny the allegations contained in paragraph 16 of the Complaint.

Li. Deny the allegations contained in paragraph 17 of the Complaint.

18. Deny the allegations contained in paragraph 18 of the Complaint.

19, Deny the allegations contained in paragraph 19 of the Complaint.

20. Deny the allegations contained in paragraph 20 of the Complaint.

21. Deny the allegations contained in paragraph 21 of the Complaint.

22. Deny the allegations contained in paragraph 22 of the Complaint.

23. Deny the allegations contained in paragraph 23 of the Complaint.

24. Defendants repeat each and every response to paragraphs 1 through 23 as if set
forth fully herein.

25. Deny the allegations contained in paragraph 25 of the Complaint.

26. Deny the allegations contained in paragraph 26 of the Complaint.

27. Deny the allegations contained in paragraph 27 of the Complaint.
28

29.

33.

Case 1:19-cv-08481-PGG Document 13 Filed 10/10/19 Page 3 of 7

Deny the allegations contained in paragraph 28 of the Complaint.
Deny the allegations contained in paragraph 29 of the Complaint.
Deny the allegations contained in paragraph 30 of the Complaint.
Deny the allegations contained in paragraph 31 of the Complaint.
Deny the allegations contained in paragraph 32 of the Complaint.

Deny knowledge or information sufficient to form a belief as to the allegations

contained in paragraph 33 of the Complaint.

34.

Deny knowledge or information sufficient to form a belief as to the allegations

contained in paragraph 34 of the Complaint.

35. Deny the allegations contained in paragraph 35 of the Complaint.

36. Deny the allegations contained in paragraph 36 of the Complaint.

37. Defendants repeat each and every response to paragraphs | through 36 as if set
forth fully herein.

38. Deny the allegations contained in paragraph 38 of the Complaint.

39. Deny the allegations contained in paragraph 39 of the Complaint.

40. Deny the allegations contained in paragraph 40 of the Complaint.

41. | Deny the allegations contained in paragraph 41 of the Complaint.

42. Defendants repeat each and every response to paragraphs 1 through 41 as if set
forth fully herein.

43, Deny the allegations contained in paragraph 43 of the Complaint.

44, Deny the allegations contained in paragraph 44 of the Complaint.

45. Deny the allegations contained in paragraph 45 of the Complaint.

46. Deny the allegations contained in paragraph 46 of the Complaint.
Case 1:19-cv-08481-PGG Document 13 Filed 10/10/19 Page 4 of 7

FIRST AFFIRMATIVE DEFENSE
The Complaint fails to state a cause of action upon which relief may be granted.
SECOND AFFIRMATIVE DEFENSE
The action is not ripe as plaintiffs have not sustained any cognizable damages because
Plaintiffs still own the real estate.
THIRD AFFIRMATIVE DEFENSE
Plaintiffs’ action is barred because granting the relief sought would unjustly enrich
Plaintiffs.
FOURTH AFFIRMATIVE DEFENSE
Plaintiffs have failed to exercise reasonable diligence to mitigate their alleged damages.
To that extent, Plaintiffs may not recover damages from these defendants.
FIFTH AFFIRMATIVE DEFENSE
Plaintiffs have failed to join a necessary party under Rule 19 of the F.R.C.P.
SIXTH AFFIRMATIVE DEFENSE
Any alleged damages sustained by Plaintiffs were proximately caused in whole, or in
part, by the Plaintiffs.
SEVENTH AFFIRMATIVE DEFENSE
Plaintiffs have failed to plead fraud with the particularity required under Rule 9(b) of the
EEG.E,
EIGHTH AFFIRMATIVE DEFENSE
Plaintiffs’ claim for unjust enrichment is barred by their claim for breach of contract.
NINTH AFFIRMATIVE DEFENSE

Plaintiffs lack standing to assert a claim for an accounting.
Case 1:19-cv-08481-PGG Document 13 Filed 10/10/19 Page 5 of 7

WHEREFORE, these answering Defendants respectfully request that this Court enter

judgment as follows:

i. Dismissing Plaintiffs’ Complaint in its entirety,

Zs Granting these answering Defendants the costs, expenses and disbursements

resulting from this litigation, including attorneys’ fees; and

3. Granting such other and further relief as to the Court deems just and proper.

Dated: New York, New York

October 10, 2019

To: Jeffrey Benjamin, Esq.

ROSENBERG FELDMAN SMITH, LLP
By: LAL A —_

Richard B. Feldman, Esq.

Michael H. Smith, Esq.

Attorneys for Defendants Ryan Serhant
and NestSeekers International LLC
551 Fifth Avenue

New York, New York 10176
212-682-3454

rfeldman@rfs-law.com

msmith@rfs-law.com

KUPILLAS, UNGER & BENJAMIN

Attorneys for Plaintiffs

5 Penn Plaza, 23" Floor
New York, New York 10001
212-655-9536
jbenjamin(@nyfraudlaw.com

Sandra Grannum, Esq.

DRINKER BIDDLE & REATH LLP
Attorneys for Wells Fargo

Clearing Services, LLC

1177 Avenue of the Americas, 41% Floor
New York, New York 10036
212-248-3140

sandra.grannum@dbr.com
Case 1:19-cv-08481-PGG Document 13

Daniel J. Donovan, Esq.
DONOVAN & RAINIE, LLC
Attorneys for Defendant

Elad Rahamin

One South Street, Suite 1120
Baltimore, MD 21202
410-685-8885

djd@donovanraine.com

Filed 10/10/19 Page 6 of 7
Case 1:19-cv-08481-PGG Document 13 Filed 10/10/19 Page 7 of 7

CERTIFICATE OF SERVICE

I, Richard B. Feldman, hereby certify that on this 10" cay of October, 2019, a copy of the
foregoing Answer was served via U.S. mail, first-class postage prepaid upon the following
counsel, that being their last known addresses:

Jeffrey Benjamin, Esq.

KUPILLAS, UNGER & BENJAMIN
Attorneys for Plaintiffs

5 Penn Plaza, 23" Floor
New York, New York 10001
212-655-9536
jbenjamin(@nyfraudlaw.com

Sandra Grannum, Esq.

DRINKER BIDDLE & REATH LLP
Attorneys for Wells Fargo

Clearing Services, LLC

1177 Avenue of the Americas, 41° Floor
New York, New York 10036
212-248-3140

sandra.grannum@dbr.com

Daniel J. Donovan, Esq.
DONOVAN & RAINIE, LLC
Attorneys for Defendant

Elad Rahamin

One South Street, Suite 1120
Baltimore, MD 21202
410-685-8885
djd@donovanraine.com

I hereby further certify that on this 10" day of October, 2019, a copy of the foregoing was
filed electronically with the Clerk of Court and served by operation of the Court’s electronic

filing system upon all counsel of record.

/s/ Richard B. Feldman
Richard B. Feldman
